DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 9, 12, 13, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20200086780 A1) in view of Williams (US 6276286 B1).
Regarding claim 1, Baker discloses a pellet grill, comprising: 
a direct current (DC) power supply configured to convert alternating current (AC) power received from an AC line power source into DC power (para. 41); 
a burn pot configured to combust pellet fuel (para. 32); 
an auger configured to deliver the pellet fuel to the burn pot (para. 34); 
a DC electric motor powered by the DC power supply and operatively coupled to the auger (para. 54); and 
one or more processors powered by the DC power supply and operatively coupled to the DC electric motor (paras. 36, 40).

Baker fails to disclose:
the one or more processors configured to: 
detect a torque demand associated with the DC electric motor; 
determine whether the auger is jammed based on the torque demand; and 
in response to determining that the auger is jammed, command the DC electric motor to reverse a direction of rotation of the auger.

Williams discloses an auger for feeding a solid material, comprising: 
an auger (16 and/or 30); 
an auger motor (22 and/or 40) operatively coupled to the auger; and
one or more processors configured to: 
detect a torque demand associated with the electric motor (col. 5, lines 33-38); 
determine whether the auger is jammed based on the torque demand (col. 5, line 40-col. 6, line 29); and 
in response to determining that the auger is jammed, command the electric motor to reverse a direction of rotation of the auger (col. 5, line 53 - col. 6, line 23).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Baker wherein the one or more processors is configured to: detect a torque demand associated with the DC electric motor; determine whether the auger is jammed based on the torque demand; and in response to determining that the auger is jammed, command the DC electric motor to reverse a direction of rotation of the auger.  The motivation to combine is so that the controller can detect a jam in the auger caused by the pellet fuel, and then initiate an anti-jamming sequence to dislodge the fuel so that normal operations can resume.  
Regarding claim 4, modified Baker discloses wherein commanding the DC electric motor to reverse the direction of rotation of the auger includes commanding the DC electric motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (Williams; col. 5, line 57 – col. 6, line 30).  
Regarding claim 5, modified Baker discloses wherein the one or more processors are configured to determine that the auger is jammed based on detecting that a torque demand associated with the DC electric motor has increased (Williams; col. 5, line 33 – col. 6, line 30).    
Regarding claim 9, modified Baker discloses (see rejection of claim 1 for citations unless otherwise noted) a method, comprising: detecting a torque demand associated with a direct current (DC) electric motor of a pellet grill, the DC electric motor operatively coupled to an auger of the pellet grill, the auger configured to deliver pellet fuel to a burn pot of the pellet grill, the burn pot configured to combust the pellet fuel, the DC electric motor powered by a DC power supply of the pellet grill, the DC power supply configured to convert alternating current (AC) power received from an AC line power source into DC power; determining, via one or more processors of the pellet grill powered by the DC power supply and operatively coupled to the DC electric motor, whether the auger is jammed, based on the torque demand; and in response to determining that the auger is jammed, commanding the DC electric motor, via the one or more processors, to reverse a direction of rotation of the auger.
Regarding claim 12, modified Baker discloses wherein commanding the DC electric motor to reverse the direction of rotation of the auger includes commanding the DC electric motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (Williams; col. 5, line 57 – col. 6, line 30).    
Regarding claim 13, modified Baker discloses wherein determining that the auger is jammed is based on detecting that a torque demand associated with the DC electric motor has increased (Williams; col. 5, line 33 – col. 6, line 30).      
Regarding claim 16, modified Baker discloses (see the rejection of claim 1 for citations unless otherwise noted) a non-transitory computer-readable storage medium (Baker, para. 52) comprising instructions that, when executed, cause one or more processors of a pellet grill to at least: detect a torque demand associated with a direct current (DC) electric motor of the pellet grill, the DC electric motor operatively coupled to an auger of the pellet grill, the auger configured to deliver pellet fuel to a burn pot of the pellet grill, the burn pot configured to combust the pellet fuel, the DC electric motor powered by a DC power supply of the pellet grill, the DC power supply configured to convert alternating current (AC) power received from an AC line power source into DC power, the one or more processors powered by the DC power supply and operatively coupled to the DC electric motor; determine whether the auger is jammed, based on the torque demand; and in response to determining that the auger is jammed, command the DC electric motor to reverse a direction of rotation of the auger.
Regarding claim 18, modified Baker discloses wherein the instructions, when executed, cause the one or more processors to command the DC electric motor to reverse the direction of auger by commanding the DC electric motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (Williams; col. 5, line 57 – col. 6, line 30).    
Regarding claim 19, modified Baker discloses wherein the instructions, when executed, cause the one or more processors to determine that the auger is jammed based on detecting that a torque demand associated with the DC electric motor has increased (Williams; col. 5, line 33 – col. 6, line 30).    



Claims 6, 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20200086780 A1) in view of Williams (US 6276286 B1), as applied to claim 1, and further in view of Guthrie (US 20070188131 A1).
Regarding claim 6, modified Baker discloses (see Williams for the citations) wherein the one or more processors are further configured to: 
determine whether the jam has been cleared in response to the direction of rotation of the auger being reversed (if the torque resistance decreases during the reverse motion, then the PLC determines that the jam has been cleared; see col. 5, line 57-65).

Baker fails to disclose:
the processor configured to generate a notification indicating whether the jam has been cleared; and cause the notification to be presented at a user interface of the pellet grill.  
	  Guthrie teaches a fault/no fault alert system for a battery of a wireless device, and the technique of generating a notification indicating a fault condition has been cleared; and cause the notification to be presented at a user interface (para. 28).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify further Baker wherein the one or more processors are configured to generate a notification indicating whether the jam has been cleared; and cause the notification to be presented at a user interface of the pellet grill.  The motivation to combine is so that the user can be assured of a no-jam condition in the auger.  This would be especially useful for hearing impaired individuals.  

Regarding claim 7, modified Baker discloses wherein the one or more processors are configured to determine that the jam has been cleared based on detecting that the torque demand associated with the DC electric motor has decreased in response to the direction of rotation of the auger being modified (see the rejection of claim 6).  
Regarding claim 14, modified Baker discloses determining, via the one or more processors, whether the jam has been cleared in response to the direction of rotation of the auger being reversed; generating, via the one or more processors, a notification indicating whether the jam has been cleared; and presenting the notification at a user interface of the pellet grill (see the rejection of claim 6).  
Regarding claim 20, modified Williams discloses wherein the instructions, when executed, cause the one or more processors to: determine whether the jam has been cleared in response to the direction of rotation of the auger being reversed; generate a notification indicating whether the jam has been cleared; and cause the notification to be presented at a user interface of the pellet grill (see the rejection of claim 6).
Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20200086780 A1) in view of Williams (US 6276286 B1) and Guthrie (US 20070188131 A1), as applied to claim 6, and further in view of McClure (US 20160127928 A1).
Regarding claim 8, modified Baker fails to disclose wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from the pellet grill to a device located remotely from the pellet grill.  However, McClure teaches a wireless alert system, wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from a mobile device to a central monitoring device located remotely from the mobile device (abstract).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Baker wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from the pellet grill to a device located remotely from the pellet grill.  The motivation to combine is so that the operator can be alerted of the status of the auger.  The operator can then take appropriate action if a fault condition arises. 
Regarding claim 15, modified Baker discloses (see the modification for the rejection of claim 8) wirelessly transmitting the notification from the pellet grill to a device located remotely from the pellet grill.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments do not apply to the current office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762